Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This action is in reference to the communication as filed on 23 NOV 2021.
Amendments to claims 3, 11, 17 are entered and considered. 
No claims have been added/canceled; claims 1-20 are present and have been examined. 
Claim Objection(s)
Applicant is advised that should claim 4 be found allowable, claim 5 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manterach (US 20160041985 A1, hereinafter Manterach), in view of Moon et al (US 20130132401 A1, hereinafter Moon), further in view of Beaver et al (US 20160357753 A1, hereinafter Beaver). 

In reference to claim 1, 10, 16: 
Manterach teaches: A method for delivering relevant news articles to users, the method comprising, at a server computing device (at least [fig 1 and related text]); at least one non-transitory computer readable storage medium configured to store instructions that when executed by at least one processor included in a server computing device cause the server computing device to deliver relevant news articles to users, by carrying out steps that include(at least [fig 1 and related text]); and a server computing device configured to deliver relevant news articles to users, the server computing device comprising at least one processor and a at least one memory configured to store instructions that when executed by the at least one processor (at least [fig 1 and related text]) cause the server computing device to: 
a plurality of user cohorts that represents interests of the user (at least [0071-073, table 2 and related text] CTR, i.e. observed interest rate is calculated based on how many times the article is shown to a user, and the ultimate number of times the article is clicked); 
each user cohort of the plurality of user cohorts is associated with a [ ]click-through-rate (CTR) metric (at least [fig 3 and related text, as well as 045-063, 073-076] topics, i.e. “user cohorts” are associated with click through rates; interest is mapped based on the groups or “cohorts” who typically are interested in a given topic); 
accessing a plurality of news articles, wherein each news article of the plurality of news articles is associated with a plurality of server cohorts, and each server cohort of the plurality of server cohorts is associated with a server CTR metric (at least [073-074, 078-079, fig 7 and related text including 0089] predicted CTR is calculated using a model, and at [0043, 078-080] machine learning of topic based interest of users); 

for each news article of the first subset of news articles, establishing a cumulative CTR metric for the news article based on (1) the user CTR metrics, and (2) the server CTR metrics (at least [064-073, 078-080] actual CTR rates are determined, at [071], a model is simultaneously generated to determine server CTR; once the model is created, training begins on a given time window to use the model to verify against the actual CTR data which is fed into the model);
While Manterach as cited teaches all the limitations above, it does not specifically disclose the initial request from a user, nor does Manterach disclose a second set of news articles.  
Moon however does teach: A method for delivering relevant news articles to users, the method comprising, at a server computing device:
receiving, from a client computing device, a request for at least one news article, wherein the request includes a plurality of user cohorts, and each user cohort of the plurality of user cohorts is associated with [ranked score] (at least [fig 2, 3, and related text including [0035]] search bar 202 receives a request for a news article; at [fig 5 and related text] the goal is to select an article a user is likely to want to read, i.e. click on)); 
accessing a plurality of news articles, wherein each news article of the plurality of news articles is associated with a plurality of server cohorts, and each server cohort of the plurality of server cohorts is associated with a [ranked score] (at least [fig 2, 10 and related text] a plurality of news articles are pulled in response to the request; each article includes a ranked score); 
for each news article of the first subset of news articles, isolating a second subset of news articles based on the [ranked metric] at least figs 5, 10 and related text, including [045-057] for each seed article, i.e. first article, a plurality of candidate articles are determined based on a variety of techniques and pertaining to the ranked metric);  

Beaver however, does teach: 
Receiving from a client computing device associated with a user, a request for at least one news article, wherein the requests includes a plurality of user cohorts that represent[s] interests of the user observed at least in part by the client computing device over time (at least [fig 2 and related text, including 032-38] devices 202 are used to operate reader/feed application, at [042] a user is associated with particular “entities” i.e. cohorts and at [044] a user’s subscription request to a given entity triggers an association/request for an article at [046/047] “…reader application may include a user interface that provides cells 106 for articles of several entities to which the user of the reader application is subscribed, including articles with different decay rates or curves...”  at [047-050] user device 202 accesses the “…reader application and requests articles from the article database 204, and at [062] “The reader application and/or device are configured to monitor a user's interaction with an article.  Such interaction may include if the article is clicked or otherwise accessed by the user, how long the user reads the article, the amount of activity with the article for the user, the device on which the article is read, and the like.  When gathered, the device 202 may provide such usage information to the event relay 210.”)  ; and 
Each user cohort of the plurality of user cohorts is associated with a respective user [engagement rate] that represents a respective level of affinity the user exhibits for the user cohort (at least [062] “The 

In reference to claim 2
Manterach/Moon/Beaver teaches all the limitation above. Manterach further teaches wherein for each news article of the plurality of news articles, the associated plurality of server cohorts and their associated server CTR metrics are established using machine processing (at least [0043, 077-088] various examples of machine learning). 

In reference to claim 3, 11, 17: 
Manterach/Moon/Beaver teaches all the limitation above. Manterach further teaches using interaction data to determine a user’s interests in a given topic (at least [0071-073, table 2 and related text] CTR, i.e. observed interest rate is calculated based on how many times the article is shown to a user, of the plurality of user cohorts, the respective level of affinity represents a likelihood that the user will engage with a news article associated with the user cohort (at least [026-027, 034, 062] articles are ranked based on a score that indicates most likely to be interacted with. Manterach, Moon and Beaver are analogous references, as all are directed to means of providing relevant content to users based on observed information It would have been obvious to one of ordinary skill in the art at the time of the invention to include user cohort or interest information associated with a user, as taught by Beaver, in the invention of Manterach/Moon, as Beaver teaches that including information about the user in a given request improves the efficiency with which users can access the vast quantity of articles o It would have been obvious to one of ordinary skill in the art at the time of the invention to include user cohort or interest information associated with a user, as taught by Beaver, in the invention of Manterach/Moon, as Beaver teaches that including information about the user in a given request improves the efficiency with which users can access the vast quantity of articles on the internet (see 004). Beaver further teaches “…the personal information data can be used to deliver  targeted content that is of greater interest to the user” (see 0096) and that a user’s interaction with the presented content is particularly useful in updating rankings of given articles for the benefit of the user as well as other users (i.e. in a manner analogous to the server cohort as claimed by Applicant and taught in the references above) (see 0062). n the internet (see 004). Beaver further teaches “…the personal information data can be used to deliver  targeted content that is of greater interest to the user” (see 0096) and that a user’s interaction with the presented content is particularly useful in updating rankings of given articles for the benefit of the user as well as other users (i.e. in a manner analogous to the server cohort as claimed by Applicant and taught in the references above) (see 0062).

In reference to claim 4: 
Manterach teaches [wherein the user interest is based on observed interactions with an article](at least [0071-073, table 2 and related text] CTR, i.e. observed interest rate is calculated based on how many times the article is shown to a user, and the ultimate number of times the article is clicked), 

In reference to claim 5: 
Manterach further teaches: wherein the [observed interest of a user] is further based on whether the user has chosen to, upon encountering the news article: read the news article, save the news article, like the news article, and/or share the news article (at least [0071-073, table 2 and related text] CTR, i.e. observed interest rate is calculated based on how many times the article is shown to a user, and the ultimate number of times the article is clicked). However, Manterach does not specifically disclose an “affinity level” as claimed. Beaver however does teach: Baxter however, does teach: wherein the respective level of affinity is further based on whether the user has chosen to upon encountering the news article, read the news articles saves the news article, like the news article, and/or share the news article (at least [062] “The reader application and/or device are configured to monitor a user's interaction with an article.  Such interaction may include if the article is clicked or otherwise accessed by the user, how long the user reads the article, the amount of activity with the article for the user, the device on which the article is read, and the like.  When gathered, the device 202 may provide such usage information to the event relay 210.” At [070] “The period of interaction 1006 is marked by the reader application or the device by detecting one or more events 1008 that occur within the period of interaction.  Such events may be any indication that the user is still engaged with the article, such as taps to access portions of the article, such as clicking a link in the article, watching a video, enlarging a photo or animation in the article, and the like and scrolling to read more of the article.  In general, any measureable interaction with a displayed article may be considered an event 1008 that indicates the user is engaged with the article.” Manterach, Moon and Beaver are analogous references, as all are directed to means of providing relevant content to users based on observed information It would have been obvious 

In reference to claim 6, 12, 18:
Manterach further teaches: wherein the server CTR metric for a server cohort represents (1) a predicted interest for users that will receive a news article associated with the server cohort, and/or (2) a learned interest from users that have received the news article (at least [073-074, 078-079, fig 7 and related text including 0089] predicted CTR is calculated using a model, and at [0043, 078-080] machine learning of topic based interest of users). 



In reference to claim 7, 13, 19:
Manterach further teaches: wherein establishing the cumulative CTR metric for a news article comprises, for each server cohort of the plurality of server cohorts that intersects with the plurality of user cohorts:
applying the user CTR metric for the user cohort against the server CTR metric for the server cohort to produce an adjusted server CTR metric (at least [064-073, 078-080] actual CTR rates are determined, at [071], a model is simultaneously generated to determine server CTR; once the model is created, training begins on a given time window to use the model to verify against the actual CTR data which is fed into the model);; and
adding the adjusted server CTR metric to the cumulative CTR metric  (at least [064-073, 078-088] during the test period, the “last day” is added back into the original rolling cumulative window; this “updates” the weights of topics in the model and at [073] updates the predicted i.e. adjusted server ctr). 

In reference to claim 8, 14:   
Manterach/Moon teaches all the limitations above. Moon further teaches: identifying the news articles in the second subset of news articles overlap beyond a predefined threshold (at least [0050, 0086] duplicates in a pool of candidate articles are identified as compared to a redundancy threshold, i.e. 0.8 in 0086); and
replacing at least one of the news articles in the second subset of news articles with a news article that does not overlap with the news articles in the second subset of news articles (at least [0050, 0086, 0087] obvious duplicates are filtered out and their “slots” in the candidate pool are replaced in the candidate news articles 510). It would have been obvious to one of ordinary skill in the art at the time of the invention to include de-duping as taught by Moon, because Moon specifically discloses that a duplicate article is naturally not a good candidate for a suggested or related article to be presented to the user, despite perhaps obvious similarities (see 0050). Moon further teaches that redundancy among 

In reference to claim 9, 20: 
Manterach teaches: receiving an update from the client computing device, wherein the update indicates (1) a news article, (2) an updated user CTR metric that corresponds to a server cohort associated with the news article (at least [064-073, 078-088] during the test period, the “last day” is added back into the original rolling cumulative window; this “updates” the weights of topics in the model and at [073] updates the predicted i.e. adjusted server ctr).; and
updating the server CTR metric that corresponds to the server cohort in accordance with the updated user CTR metric (at least [064-073, 078-088] during the test period, the “last day” is added back into the original rolling cumulative window; this “updates” the weights of topics in the model and at [073] updates the predicted i.e. adjusted server ctr). However, Manterach does not specifically disclose wherein the article is a part of a second subset. Moon however does disclose: receiving an update from the client computing device wherein the update indicates 1) a news article from the second subset and 2) an updated [numerical ranking] (at least [084-092] the candidate articles are ranked and compared using models, i.e. the ranking is updated as the models learn/run). It would have been obvious to one of ordinary skill in the art at the time of the invention consider the metrics of the subset of recommended articles, as taught by Moon, using the click through data collected and compared in Manterach, because Moon teaches that recommending interesting news articles to users has become extremely important for internet providers looking to maintain users’ interest (see 005). Moon specifically discloses that in an online setting, a user may be presented with hyperlinks to related articles in real time, and therefore it is important to identify articles that logically flow from the user’s demonstrated interest in the original article or topic (see 006) – this would naturally flow the consideration of the actual appropriateness or reaction of the user to whom the article was suggested. 
Response to Arguments
Applicant’s remarks as filed on 23 NOV 2021 have been fully considered. 
Applicant’s remarks/clarifications have negated some of the objections raised in the previous action, however the provisional objection to claim 5 in view of claim 4 has been maintained.  
Applicant’s amendments appear to overcome the rejection under 35 USC 112b, and as such the rejection is withdrawn. 
Applicant’s remarks regarding the prior art rejection being on page 9. Applicant restates various limitations of exemplary claim 1, and then moves into a discussion of claim 1 with respect to the Beaver reference. Firstly, Applicant is reminded that one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Turning to the specific remarks, Applicant is citing or referring to only specific paragraphs of the reference as cited, rather than the citations/reference as a whole. At the cited figures and paragraphs cited, the user’s computer clearly triggers a request for the article to the extent claimed. At [047] as provided above: “In particular, a user of the device 202 utilizes the reader application of the device at a time 412 between 9:00 am and 10:00 am as shown on the graph. At this point in time, the reader application requests the topic A article 402 that arrived at the article database 204 at 9:00 am. The article, along with the time of receipt (9:00 am), is transmitted to the device 202 for display in the reader application.” Further, at [050] “At 12:00 am, a third topic A article 406 is received with a high score, followed by a second topic B article 410 at 1:00 pm. The next time 418 the device 202 accesses the reader application and requests articles from the article database 204, the third topic A article 406 and the second topic B article 410 is transmitted to the device 202…” As further shown above, Examiner notes that the each time the reference notes an access to the application, a request occurs. Each of these “requests” categorically includes cohort information to the extent claimed regarding the user’s grouping and the interests of the user – the crux of the reference itself is balancing the user group amidst the interests and the overlaps therein. Further, fig 2 as cited clearly discloses a connection between the device and the source/location of the articles executing as a request. 

Applicant’s remaining remarks regarding the dependent claims and remaining independent claims are found to be unpersuasive at least in view of the discussion above. 
As noted in the Advisory Action mailed on 23 MAR 2021, and repeated in the previously mailed Non-Final rejection – “Examiner further notes that clarification of the user’s relationship to the given cohort would further advance prosecution.” Examiner believes further refining the definition of a user cohort as framed with regard to the user would substantially advance prosecution. 




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE KOLOSOWSKI-GAGER whose telephone number is (571)270-5920. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.